ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent,
IT IS ORDERED that Derrick D.T. Shepherd, Louisiana Bar Roll number 24878, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana
CALOGERO, C.J., would order the attorney to show cause, before a hearing committee panel appointed by the Attorney Disciplinary Board, why the court should not issue an immediate interim suspension pursuant to La. Sup. Ct. R. XIX Section 19.2(B).
WEIMER, J., would order a hearing.